HAMITER, Justice.
The state has moved to dismiss this appeal. It was taken by the defendant, Lloyd L. Perkins, from a conviction of the crime (as a first offender) of operating a motor vehicle while under the influence of intoxicating liquor and from the imposed sentence to pay a fine of $300 or serve 90 days in jail.
LSA-R.S. 14:98 denounces such offense and makes provision for the imposition of a penalty, for a first offender, it being a fine of not less than $125 nor more than $400 or imprisonment in the parish jail for not less than 30 days nor more than eight months.
The motion to dismiss is meritorious and must be sustained. According to Article 7 Section 10 of the Louisiana Constitution of 1921 this court has appellate jurisdiction of criminal cases, on questions of law alone, “whenever the penalty of death, or imprisonment at hard labor may be imposed; or where a fine exceeding Three Hundred Dollars or imprisonment exceeding six *651months has been actually imposed.” Neither the penalty which might have been imposed on this defendant nor that which he actually received comes within the quoted constitutional provisions. (Italics ours.)
The appeal is dismissed.